 In the Matter of ALLIEDPAPERMILLS, MONARCH DIVLSIONandLOCAL#78,INTERNATIONALBROTHERHOODOFFIREMEN AND OILERS.A. F. 'OF L.Case No. If-W1O.Decided August 16, 19141Jurisdiction:paper products manufacturingindustry.Investigation and Certification of Representatives:existence of question : Com-pany refusedto accordunion recognition until certifiedby theBoard; election-necessary.Unit Appropriate for Collective Bargaining:engineers,oilers, first and secondfiremen, first and second repairmen,and coal handlers in the powerhouse,but excluding supervisory,clerical,and production employees;agreement as to.Mr. Don B. Sharpe,of Kalamazoo, Mich., for the Company.Mr. Howard A. Plank,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 26, 1941, Local #78, International Brotherhood of Fire-men and Oilers, A. F. of L., herein called the Union, filed with theRegional Director for the Seventh Region (Detroit, Michigan) apetition alleging that a question affecting commerce had arisen con=cerning the representation of employees of Allied Paper Mills,Monarch Division, Kalamazoo, Michigan, herein called the Companyand requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 11, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National Labor,RelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.OnJuly18, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice a hearing was held on July 29, 1941, at Kalamazoo,34 N. L. R. B., No. 57332 ALLIED PAPER 141LLS333Michigan, before Harry N.Casselman,the Trial Examiner dulydesignated by the ChiefTrial Examiner.The Companywas repre-sented bycounsel andthe Union by its representative; both partici-pated inthe hearing.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues wasaffordedall parties.During thecourse of the hearing,the '.Trial Examiner made several rulings on motionsand on objec-tions to the admission of evidence.The Boardleas reviewed therulings ofthe Trial Examiner and finds that no prejudicial errorswere committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the follov^ingFINDINGS of FACTI.THE BUSINESS OF THE COMPANYAllied Paper Mills is a Michigan corporation with its principaloffice at Kalamazoo,, Michigan. It operates a plant known as theMonarch Division, with which we are concerned, where it is engagedin the manufacture and sale of paper products.During 1940 theCompany purchased raw materials valued at about $2,700,000, ap-proximately 90 per cent of which were shipped to it from pointsoutside the State of Michigan.During the same period, the Com-pany sold finished products valued at about $5,900,000, approximately98 per cent of which were shipped by it to points outside the Stateof Michigan.II.THE ORGANIZATION INVOL\'EDLocal #78, International Brotherhood of Firemen and Oilers, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees at the Monarch Division of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to recognize it as the ex-clusive bargaining representative of the powerhouse employees attheMonarch Division of the Company.The Company denied thisIequest until such time as the Union should be certified by the Board.A statement of the Regional Director, introduced in evidence at thehearing, shows that the Union represents a substantial number ofemployees in the unit alleged to be appropriate.'We find that a question has arisen concerning the representationof employeesof the Company.'The Regional Director reported that the Union presented 12 membership applicationcards bearing the names of persons who appear on the Company's pay roll of May 15,1941.There are 14 employees on this lay loll «ho are in the alleged appropriate unit. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing, and we find,that all engineers, oilers, first and second firemen, first and secondrepairmen, and coal handlers in the powerhouse at the Monarch Divi-sion of the Company, excluding supervisory, clerical, and productionemployees, constitute a unit appropriate for the purposes of collec-tive bargaining.We further find that such unit will insure to em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of. theDirection of Election herein, subject to such limitations and addi-tions as set forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Allied Paper Mills, Monarch Division,Kalamazoo, Michigan, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All engineers, oilers, first and second firemen, first and secondrepairmen, and coal handlers in the powerhouse at the Monarch Divi-sion of the Company, excluding supervisory, clerical, and productionemployees, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act. ALLIED PAPER MILLSDIRECTION OF ELECTION335By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Allied Paper Mills, Monarch Division, Kalamazoo, Michigan,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent of the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all engineers, oilers, first and second firemen,first and second repairmen, and coal handlers in the powerhouse attheMonarch Division of the Company who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excluding supervisory, clerical, and production employees, and employeeswho have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Local #78, Inter-nationalBrotherhood of Firemen and Oilers, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining._AMR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.